Citation Nr: 0815270	
Decision Date: 05/08/08    Archive Date: 05/14/08

DOCKET NO.  00-17 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for the loss of four 
fingers of the left hand, secondary to a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from November 1944 to 
November 1946 and from March 1948 to April 1950.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in March 2000 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

This case was the subject of a May 2004 hearing before the 
undersigned Veterans Law Judge, and of a Board remand dated 
in January 2005.

The issue of entitlement to service connection for the loss 
of four fingers of the left hand, secondary to a low back 
disability, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Competent probative medical evidence of record supports that 
the veteran's current low back disability, diagnosed as low 
back strain with osteoarthritis and degenerative disc 
disease, is at least as likely as not related to an in-
service injury of the back.




CONCLUSION OF LAW

Low back strain with osteoarthritis and degenerative disc 
disease was incurred in active service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefined the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b).  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  

As discussed in detail below, sufficient evidence is of 
record to grant the claim decided herein.  Therefore, no 
further notice or development is needed with respect to this 
issue.

Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

Factual Analysis

A service medical record dated in October 1949 states that 
while pushing a car the veteran suddenly had severe sharp 
pain in his back.  (Severe is underlined twice in the 
original service medical record.)  The impression was 
sacroiliac strain, acute.  The next day, an X-ray was taken 
to rule out any possible fracture, and the X-ray was 
negative.

The veteran contends that during service he was beaten by a 
group of fellow soldiers in 1950 and sustained a permanent 
injury to his back at that time.  The veteran has indicated 
that he is an American Indian and that the beating he 
describes was racially motivated.  The veteran further 
contends that he had one of his recurring back pain episodes 
in March 1955, and as a result lost four fingers of his left 
hand in an industrial accident.  (The issue of entitlement to 
service connection for amputations of four fingers of the 
left hand is the subject of the remand appended to this 
decision.)

Documentation received from the Social Security 
Administration in August 2003 includes a private record of 
hospitalization for 7 days from March 1969 to April 1969 for 
what was diagnosed as traumatic myositis of the lumbar spine.  
The acute onset of symptoms was noted to have occurred while 
lifting at work.  The veteran provided history of having 
experienced a similar episode of less severity in November 
1968.  X-ray examination revealed spina bifida occulta of L-
5.

In December 1971, the veteran was hospitalized for over two 
weeks for severe back pain.  He was noted to have had a 
history of intermittent back pain for several years, although 
the pain at this hospitalization was described as being of a 
different nature.  The medical history write-up states that 
the veteran had a long history of occasional back strain.  A 
myelogram was performed which showed evidence of discogenic 
disease of the lumbar spine.  He was diagnosed as having 
acute sciatica with irritated lumbar nerve root, L4-5, and 
underwent surgery characterized as a laminectomy with 
exploration of L5 and S1 nerve roots and evacuation of 
nucleus pulposus of L4-5 interspace on the left.  Chronic low 
back disability is documented in numerous medical records 
from this time forward.

In August 2005, the veteran underwent a VA examination.  The 
VA examiner's initial report favoring the veteran's claim was 
returned to the examiner by the RO as inadequate based on an 
uncorroborated history as provided by the veteran.  The 
examiner asserted in his November 2005 addendum report that 
he reviewed the claims files thoroughly in August 2005, and 
now reviewed them again thoroughly in November 2005.  He 
opined that the notation in the October 1949 service medical 
record of a sudden severe sharp pain (severe was underlined 
twice in his report and twice in the original service medical 
record) after pushing a car, may have represented the 
beginning of the veteran's low back condition.  He elaborated 
that the low back condition commonly diagnosed as "back 
strain" often reflects and annular disc lesion rather than 
actual muscular strain.  He opined that the veteran's injury 
pushing the car could have involved a lumbar disc which 
eventually failed, leading to a chronic low back condition 
and multiple low back problems through the ensuing years.  He 
opined that this could have included the veteran's low back 
condition that was repeatedly aggravated during his 
employment.  He concluded that it was at least as likely as 
not that the veteran's low back condition was initiated, 
caused, or aggravated by military service.  As to whether the 
October 1949 in-service injury from pushing the car was 
aggravated by the in-service assault that the veteran 
described as having occurred in 1950 at Ft. Benning, Georgia, 
the examiner opined that he could not provide such an opinion 
without resorting to mere speculation, although the examiner 
noted that the veteran gave a convincing history of an 
assault during military service.

At a VA examination in May 2007, the examiner did not 
acknowledge the veteran's October 1949 service medical record 
of treatment for a low back injury after pushing a car.  
Also, he stated he could not find documentation 
substantiating a back injury prior to the 1970's in the 
veteran's claims files, apparently overlooking the October 
1949 service medical record of a back injury and the April 
1969 records of hospitalization for 7 days for a back injury 
with history of another injury the year prior, and histories 
from 1971 hospitalization and surgery indicating recurrent 
back injuries for many years.  He also appears to have 
overlooked other records, such as a June 1976 record of 
orthopedic examination by an orthopedic surgeon, conducted 
for the purpose of adjudication for Social Security 
Administration disability benefits, which reads in part, "he 
states he was injured in 1950.  This was the original back 
injury.  He got beat up by three men..."  The Board notes that 
the veteran had nothing to gain and no financial interest in 
convincing the SSA examining orthopedist that his original 
back injury occurred during service.  In the context of the 
report of the SSA disability examination, which occurred many 
years after service and many years before the veteran's first 
application for VA service-connected compensation benefits, 
this notation of an in-service back injury was no more than 
an innocuous detail in the medical history.  Further, the 
rest of the medical history in the report appears to be 
accurate.

The May 2007 VA examiner stated that he was unable to find 
substantiating documentation of back injury prior to the 
1970's 'throughout his C-file," and accordingly concluded 
that it was unlikely that the veteran's current degenerative 
lumbar condition "is related to the physical assault he 
sustained while in the service, in the 1950s."  Because the 
VA examiner overlooked pertinent medical evidence, such as 
service medical records of a back injury in October 1949, 
records of treatment in the 1960s, and histories dating the 
veteran's back problems back to service, the Board finds that 
this opinion is of very little probative weight.  

The November 2005 addendum to the August 2005 VA examiner's 
report, on the other hand, is based on a better review of the 
claims files and contains plausible premises for its 
conclusion.  Additionally, it relies on a documented in-
service injury.  This examiner examined the veteran, twice 
examined the claims files, and provided a well-supported 
opinion as to why it is at least as likely as not that the 
veteran's low back disability began during service.  This 
opinion is the most well-supported medical nexus opinion 
received in this case.  As a result, resolving all benefit of 
the doubt in the veteran's favor, the Board finds that the 
competent medical evidence of record supports that it is at 
least as likely as not that the veteran's low back disability 
began during service or is related to an in-service injury.  
Accordingly, entitlement to service connection for a low back 
disability, diagnosed by the August 2005 VA examiner as low 
back strain with osteoarthritis and degenerative disc 
disease, is warranted.


ORDER

Entitlement to service connection for a low back disability, 
diagnosed as low back strain with osteoarthritis and 
degenerative disc disease, is granted.


REMAND

In today's decision, the Board has granted service connection 
for a low back disability.  The veteran contends that as a 
result of his nonservice-connected low back disability, he 
was involved in an industrial accident in March 1955 that 
resulted in amputation of 4 fingers on his left hand.  See 
Board hearing transcript (Tr.) at pages 10-12.  The RO has 
not considered the veteran's secondary service connection 
claim in light of the grant of service connection for low 
back disability above.  In August 2005, a VA examiner opined 
that the veteran's loss of his fingers in the March 1955 
industrial accident was at least as likely as not due to his 
low back disability.  However, the Board finds that there is 
insufficient documentation in the claims files corroborating 
matters such as the happening of the accident, to include the 
workman's compensation claim.   The claim is therefore 
remanded for further development regarding the occurrence of 
the industrial accident in 1955.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be asked for 
appropriate releases for any employment, 
private, state or federal government, 
worker's compensation, medical, or any 
other records or information that would be 
pertinent to corroborating the nature of a 
March 1955 industrial accident in which he 
lost 4 fingers of his left hand.    

After receipt of any required releases for 
information, the RO should make reasonable 
attempts to obtain any such records.

The injury is said to have occurred in 
Marion, South Carolina, under the 
employment of Wade Construction Company, 
in 1955.  Wade Construction Company is 
said to have been based in Barneseville, 
North Carolina.  The veteran believes that 
the state of North Carolina, rather than 
South Carolina, handled the worker's 
compensation claim, but he is not sure.  
(Tr. at 11-12.)

The veteran should also be specifically 
requested to submit any information in his 
possession pertaining to the accident, and 
advised that he may obtain any additional 
records himself and submit them to VA 
rather than having VA assist him in 
obtaining them.

2.  If any additional information or 
evidence providing additional details as 
to the nature and occurrence of the 1955 
industrial accident is received, the 
veteran should be scheduled for another VA 
examination for the purpose of determining 
whether it is at least as likely as not 
(whether there is a 50 percent or greater 
probability) that the accident in which he 
lost 4 fingers of his left hand was due to 
or the result of service-connected low 
back disability.  

The claims files should be provided to the 
examiner and the examiner should indicate 
that the claims files were reviewed.

The examiner is requested to provide a 
complete rationale for his or her opinion, 
as a matter of medical probability, based 
on his or her clinical experience, medical 
expertise, and established medical 
principles.  

If no such determination can be made 
without resort to pure speculation, the 
examiner should so state.

3.  Readjudicate the issue on appeal.  If 
the benefit sought remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case and an appropriate period of time for 
response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.
  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


